Citation Nr: 1444727	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a left leg disability, diagnosed as a healed fracture to the tibia.

2. Entitlement to a rating in excess of 10 percent for a left ankle disability.

3. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 16, 2013.

5. Entitlement to an effective date prior to May 16, 2013 for the grant of special monthly compensation (SMC) on the basis of being housebound.  




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 2004 (six months)

This matter is on appeal from rating decisions in August 2008, May 2011, June 2012 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Any future documents should be incorporated into his VBMS file.  

The issues of entitlement to TDIU and entitlement to an earlier effective date for the grant of SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of the Veteran's left leg fracture have been characterized by pain when standing and a mild posttraumatic deformity; nonunion of the tibia or fibula, such that a brace is required, has not been shown.  

2.  For the period prior to March 30, 2009, the Veteran's left ankle disability has been manifested by objective complaints of pain and aching, but only a moderately limited range of motion; marked limitation of motion, ankylosis or malunion of any of the ankle bones, or a foot injury that is "moderately severe" has not been shown.

3.  For the Period since March 30, 2009, the Veteran's left ankle disability has been characterized by marked limitation of motion and complaints of pain; ankylosis in any position of flexion or extension, or a foot injury that is severe in nature, has not been shown.

4.  The Veteran's GERD is characterized by complaints of reflux symptoms such as indigestion, regurgitation, and arm pain approximately on an almost daily basis;  symptoms of pain, vomiting, material weight loss, and hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for a left leg disability, diagnosed as a healed fracture to the tibia, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2013).

2. The criteria for a rating in excess of 10 percent for a left ankle disability for the period prior to March 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2013).

3. The criteria for a 20 percent rating, but no more, for a left ankle disability for the period since March 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2013).

4. The criteria for a 30 percent rating, but no more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DCs 7399-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Leg Fracture

The Veteran is currently service-connected for residuals of a left tibia fracture with a 30 percent disability rating by analogy under 38 C.F.R. § 4.71a, DC 5262 (addressing malunion of the tibia and fibula).  See also 38 C.F.R. § 4.20 (2013) (allowing disorders to be rated under diagnostic codes that are most comparable if none are directly applicable.)  

As an initial matter, the Board agrees that DC 5262 is the most applicable diagnostic code for the Veteran's complaints.  Specifically, while he has complained of some pain in the anterior aspect of the knee, there has not been any clinically observed knee pathology.  Moreover, while he has also complained of neurological symptoms, he is already in receipt of a separate 20 percent disability rating for these symptoms under 38 C.F.R. § 4.214a, DC 8521 (2013) (addressing pathology to the popliteal nerve).  Therefore, when considering his symptoms that have not been accounted for by other diagnostic codes, DC 5262 is the most applicable.  

In order to warrant the next-higher 40 percent rating under DC 5262, the evidence shows nonunion of the tibia or fibula, requiring a brace.  Based on the evidence here, a rating in excess of 30 percent is not warranted.  Much of the time, the Veteran's symptoms are predominantly characterized by generalized pain, especially when walking any distance.  For example, in January 2005 he stated that he could stand and walk, but he experienced pain that flared up the leg.  At his VA examination in in July 2006, he complained of pain in his left anterior leg over the tibia, just below the knee but over the fracture site.  He describes his flare-ups as an unusual sensation that does affect his walking.  However, the examiner noted that there was no deformity of the leg, and there was no need for assistive devices.  

Moreover, at his next VA examination in August 2007, an X-ray of the Veteran's tibia revealed a healed fracture site that was unchanged in appearance.  While transverse screws were visible, the tibia was otherwise normal.  According to a VA examination in March 2009, a second X-ray from September 2008 indicated that his tibia was substantially the same as in previous X-rays.  His most recent VA examination in July 2010 noted an X-ray from the previous March, which indicated a post-fracture left tibia without hardware complication, although a "mild posttraumatic deformity" was observed, providing more evidence against this claim.

Based on these results, the Board is able to determine that nonunion of the tibia or fibula has not been shown.  Therefore, a rating in excess of 30 percent is not warranted for residuals of the Veteran's healed tibia fracture.

Left Ankle

The Veteran is currently assigned a 10 percent disability rating for his service-connected left ankle under 38 C.F.R. § 4.71a, DC 5271 (addressing "moderate" limitation of motion in the ankle).  In order to warrant a rating in excess of 10 percent for degenerative arthritis of the ankle, the evidence must show:

* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271);
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).

38 C.F.R. § 4.71a (2013).  A 20 percent rating may also be warranted based on an injury to the foot that is "moderately severe" in nature under 38 C.F.R. § 4.71a, DC 5284 (2013).  The normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

Based on the evidence of record, the Board concludes that a 20 percent rating is warranted from the time of his VA examination on March 30, 2009, where the Veteran's range of motion was limited to only 5 degrees of dorsiflexion and only 20 degrees of plantar flexion.  In the Board's review, this limitation represents limitation that is "marked" as contemplated by DC 5271 (particularly in light of the Veteran's statements, overall, regarding this problem).  Therefore, a 20 percent rating is warranted since that date.  

However, a rating in excess of 10 percent is not warranted for the Veteran's left ankle disability prior to March 30, 2009.  Specifically, at VA examinations in January 2005 and July 2006, he described ankle pain that was increased by prolonged walking and, on both occasions, his range of motion in the left ankle was somewhat limited.  However, according to the January 2005 examination, his range of motion was 40 degrees of plantar flexion and 10 degrees of dorsiflexion.  Measurements were not taken in July 2006.  Moreover, neither of these examinations noted ankylosis or malunion of any ankle bones.  

At a later VA examination in August 2007, he stated that his ankle condition affects his walking, especially when climbing down stairs.  An evaluation of the ankle indicated slight swelling and tenderness upon palpation, and a range of motion characterized by 10 degrees and plantar flexion was limited to only 35 degrees.  Moreover, an X-ray of the ankle did not indicate any abnormalities in the ankle bones such as ankylosis of the subastragalar or tarsal joint in poor weight-bearing position or malunion of the astragalus.  

The Board has also considered whether an increased rating is warranted under DC 5284, but concludes that is not, as none of his limitations can reasonably be characterized as "moderately severe."  While his range of motion has been somewhat limited, was still able to engage in reasonably physical activity.  Therefore, as his limitations are not "moderately severe," an increased rating is not warranted on this basis.  

Overall, the Board does not conclude that the ranges of motion observed at these VA examinations represent "marked" limitation and, as a range of motion has consistently been evidence, ankylosis is not shown.  Moreover, these VA examinations, and the accompanying X-rays in particular, do not show any sort of ankylosis of the subastragalar or tarsal joint in poor weight-bearing position or malunion of the astragalus.  Therefore, a rating in excess of 10 percent is not warranted prior to March 30, 2009.

The evidence also does not indicate that a rating in excess of 20 percent is warranted since March 30, 2009.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (30 percent under DC 5270).  Specifically, in all evaluations since March 30, 2009, which include VA treatment records and VA examinations in March 2009, July 2010 and April 2011, he has always displayed a measureable, if limited, range of motion.  In fact, at his most recent VA examination in April 2011, he still exhibited 10 degrees of plantar flexion and 20 degrees of dorsiflexion.  

In adjudicating this claim, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's service-connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the noncompensable rating already assigned.  Therefore, although the Board finds that a 20 percent rating is warranted for the period since March 30, 2009, a rating in excess of 20 percent is not warranted, since ankylosis has not been shown since that time. 

GERD

The Veteran is currently assigned 10 percent disability rating for GERD.  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities.  In such cases, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  The Board finds that GERD is analogous to hiatal hernia.  38 C.F.R. § 4.114, DC 7346 (2013).

Under DC 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114,  DC 7346 (2012); Tatum v. Shinseki, 23 Vet. App. 152 (2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In this case, the Board determines that a 30 percent rating is warranted.  Notably, at a VA examination in July 2010, he complained of a history of esophageal distress with frequent episodes of substernal pain.  He also indicated frequent episodes of pyrosis and difficulty swallowing.  The Board also notes that his treating physicians have often recommended an endoscopy to further treat his symptoms, although one has not yet been done.  

In the Board's view, giving the Veteran the benefit of the doubt, the Veteran has experienced substantially all of the characteristics of a 30 percent rating, and this rating is warranted for the period on appeal.  

However, a rating in excess of 30 percent is not warranted.  Specifically, while the Veteran's symptoms have been somewhat persistent, there is no indication of vomiting, material weight loss or any other type of symptoms indicative of severe impairment of health.  Specifically, at a VA examination in July 2010, the Veteran denied history of regurgitation or hematemesis. There was also no indication of significant weight loss or malnutrition.  The Veteran's own statements would not support this finding. 

At his most recent VA examination in May 2012, the Veteran again complained of epigastric pain with symptoms that have been unchanged since his last VA examination.  Notably, while pyrosis and reflux were noted, he specifically denied dysphagia and regurgitation.  He also denied episodes of weight loss, hematemesis and vomiting.  Therefore, as symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been shown, a rating in excess of 30 percent is not warranted.  .  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his GERD, as well as his leg and ankle disabilities, are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his GERD and musculoskeletal disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's GERD and musculoskeletal disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, 2014 WL 3844196, (Fed. Cir. 2014).  
 
Based on evidence of record, the Board determines that increased ratings for the Veteran's left ankle disability and GERD are warranted, and the appeals are granted to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 30 percent for a left leg disability, diagnosed as a healed fracture to the tibia, is denied.

A 20 percent rating, but no more, a left ankle disability for the period since March 30, 2009, is granted, subject to the laws and regulations governing the payment monetary benefits.

A 30 percent rating, but no more, for GERD is granted, subject to the laws and regulations governing the payment monetary benefits.  


REMAND

In an October 2013 rating decision, the Veteran was granted TDIU and SMC on the basis of being housebound.  Both grants were effective May 16, 2013.  In December 2013, the Veteran submitted a timely Notice of Disagreement to the assigned effective date of his SMC.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Next, although the Veteran has characterized his TDIU appeal as an effective date issue, a claim for TDIU is part of any increased rating claim, so long as it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, since least one increased rating claim has been on appeal since October 2007, entitlement to TDIU has been on appeal since that time as well.  However, given the increased ratings granted by the Board, the issue should be readjudicated and, if necessary, a new Supplemental Statement of the Case should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to for an effective date prior to May 16, 2013 for the grant of entitlement to SMC based on housebound status and inform the Veteran of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

2.  Readjudicate the issue of entitlement to TDIU for the period prior to May 16, 2013.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


